ALLOWANCE
Amendment to the Specification
Amended Specification submitted via email on 05/31/2022 and attached herewith has been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Kent 05/31/2022.
Amend claims as follows:
1. 	(Currently Amended) A mobile fracking system comprising: 
a trailer; 
a gas turbine engine connected to the trailer; and 
an exhaust attenuation assembly configured to receive exhaust gas from the gas turbine engine, the exhaust attenuation assembly connected to a portion of the trailer, the exhaust attenuation assembly comprising:
a first elongated plenum having a proximal end and a distal end, the first elongated plenum extending a first distance between the proximal end and the distal end and defining an inlet adjacent the proximal end positioned to receive exhaust gas from the gas turbine engine; and
a noise attenuation system movably connected relative to the distal end of first the elongated plenum, the noise attenuation system comprising:
a first silencer hood hingedly connected to a first side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum; and
a second silencer hood hingedly connected to a second side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum;
one or more of the first silencer hood or the second silencer hood comprising:
a surface defining a panel having a first side edge and a second side edge, the first side edge and the second side edge being opposite one another;
a first side panel connected to the second side edge; and 
a second side panel connected to the first side edge, 
the first silencer hood and the second silencer hood being positioned and movable such that:
in a first position, the panel, the first side panel and the second side panel of the one or more of the first silencer hood or pivot to form a second elongated plenum at the distal end of the first elongated plenum positioned to receive the exhaust gas from the first elongated plenum, and
 a second position, the panel, the first side panel and the second side panel of the one or more of the first silencer hood or pivot to close to
2. 	(Cancelled)
3.	(Currently Amended) The mobile fracking system of claim 1
4. 	(Currently Amended) The mobile fracking system of claim 1, wherein:
the first silencer hood comprises the panelthe  panel the  panel
the second silencer hood comprises another panel panel panel
in the first position, the pane another panel panel another panel panel panel panel panel
5. 	(Currently Amended) The mobile fracking system of claim 4, wherein in the second position, the pane another panel
10. 	(Currently Amended) The mobile fracking system of claim 8, further comprising:
one or more of a first wire, a first cable, or a first rod connecting the first actuator to the first silencer hood; and
one or more of a second wire, a second cable, or a second rod connecting the second actuator to the second silencer hood. 
14. 	(Currently Amended) An exhaust attenuation assembly to receive exhaust gas from a gas turbine engine, exhaust attenuation assembly comprising:
a first elongated plenum having a proximal end and a distal end, the first elongated plenum extending a first distance between the proximal end and the distal end and defining an inlet adjacent the proximal end positioned to receive exhaust gas from a gas turbine engine; and
a noise attenuation system movably connected relative to the distal end of first the elongated plenum, the noise attenuation system comprising:
a first silencer hood hingedly connected to a first side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum; and
a second silencer hood hingedly connected to a second side of the distal end of the first elongated plenum to pivot relative to the first elongated plenum,
one or more of the first silencer hood or the second silencer hood comprising:
a surface defining a panel having a first side edge and a second side edge, the first side edge and the second side edge being opposite one another;
a first side panel connected to the second side edge; and 
a second side panel connected to the first side edge, 
the first silencer hood and the second silencer hood being positioned and movable such that:
in a first position, the panel, the first side panel and the second side panel of the one or more of the first silencer hood or pivot to form a second elongated plenum at the distal end of the first elongated plenum positioned to receive the exhaust gas from the first elongated plenum, and
in a second position, the panel, the first side panel and the second side panel of the one or more of the first silencer hood or pivot to 
15. 	(Cancelled)
16. 	(Currently Amended) The exhaust attenuation assembly of claim 14
17.	(Currently Amended) The exhaust attenuation assembly of claim 14, wherein:
the first silencer hood comprises the panelthe  panel the  panel
the second silencer hood comprises another panel panel panel
in the first position, the pane another panel panel another panel panel panel panel panel
18. 	(Currently Amended) The exhaust attenuation assembly of claim 17, wherein in the second position, the pane another panel
23. 	(Currently Amended) The mobile fracking system of claim 21, further comprising:
one or more of a first wire, a first cable, or a first rod connecting the first actuator to the first silencer hood; and
one or more of a second wire, a second cable, or a second rod connecting the second actuator to the second silencer hood. 
Allowable Subject Matter
Claims 1, 3-14 and 16-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741